Citation Nr: 0019480	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  



FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
"[1] medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, which in a PTSD case is the equivalent of 
inservice incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Service medical records are silent for complaint, finding, or 
treatment with respect to PTSD.  A September 1995 VA 
treatment record reflects that the veteran reported to the 
examiner that he had been receiving Social Security 
disability for PTSD for five years.  The assessment included 
that the veteran did not have combat duty but indicated he 
was bothered by loud noises because of artillery practice 
which he took part in, in the Army.  October and November 
1995 and January 1996 VA treatment records reflect 
assessments that include PTSD, but do not attribute PTSD to 
any etiology.

Documents received from the Social Security Administration 
include a disability determination and transmittal form that 
does not indicate that the primary or secondary diagnosis, 
resulting in the veteran's disability, included PTSD.  The 
report of an April 1992 psychiatric examination, apparently 
conducted in conjunction with the State of Michigan 
disability determination program, does not indicate any 
diagnosis of psychiatric disability.  A June 1992 report by a 
private physician, addressed to the disability determination 
service in Michigan, reflects conclusions that include a 
history of PTSD, but does not provide any nexus between the 
PTSD and the veteran's service.

The report of an April 1999 VA psychiatric examination 
reflects diagnoses including anxiety disorder.  The examiner 
indicated that the veteran did not fulfill the criteria for a 
diagnosis of PTSD.  

For purposes of determining whether or not the veteran's 
claim is well grounded his statements are presumed credible, 
but he is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, he must submit 
medical evidence that he currently has PTSD and that it is 
related to his active service.  There is no evidence that the 
veteran served in combat and he has not indicated that he so 
served.  Rather, his service was in Germany during the 
Vietnam Era.  He has indicated that his stressors include 
being exposed to artillery fire during practice while in 
Germany and having a friend die of a drug overdose.  These 
reported incidents are presumed credible for purposes of this 
decision.  There is competent medical evidence, in the form 
of the late 1995 and early 1996 VA treatment records, 
reflecting that the veteran has PTSD.  However, a careful 
review of the evidence of record refects that there is no 
competent medical evidence providing any nexus between the 
veteran's PTSD and his active service.  The Board therefore 
concludes that without the requisite competent medical 
evidence providing a medical nexus between PTSD and active 
service, the claim of entitlement to service connection for 
PTSD is not well grounded.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Cohen. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
PTSD not having been submitted, service connection for PTSD 
is denied.



		
	MILO H.  HAWLEY
	Acting Member, Board of Veterans' Appeals




 

